DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.
First, in response to applicant’s argument that Singh is silent on handling a scenario in which the sending queue does not have any to-be-sent video data packets after available CTBs have already been scheduled with duplicate packets, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). There is no claimed relationship between the to-be-sent video data packet and the selected at least one video data packet. The claims simply say if any arbitrary to-be-sent video data packet is not in queue for transmission (leaving unused bandwidth), then another video data packet is selected based on independent criteria.
Second, in response to applicant’s argument that Kim fails to disclose the claimed limitation of “…based on a number of times each of the sent video data packets has been sent”, stating that Kim only teaches considering how many times a video data packet will be sent. In response, Kim states the number of retransmissions is determined based specifically on a known packet loss rate calculated by historical measurement of sent packets (see also Kim paragraph 0077). 
Finally, applicant did not traverse the official notice taken that that using absolute value differences to find best fit solutions during padding operations was notoriously well known in the art at the time of effective filing. This is taken as an admission of the fact herein, see MPEP 2144.03(C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (2008/0273600, provided by applicant) [Singh] in view of Kim et al. (2014/0112120, of record) [Kim].
Regarding claims 1, 7, 13, and 14, Singh discloses a data transmission method comprising: in each data sending cycle, determining whether a to-be-sent video data packet exists in a sending queue (contents of superframe, paragraph 0048); 
in response to determining that the to-be-sent data packet does not exist in the sending queue, selecting at least one video data packet with a total data volume of the at least one video data packet satisfying an expected data-volume condition from sent video data packets and determining a filling data packet according to the selected video data packet; and sending the filling data packet to a receiving terminal (utilize unused bandwidth by sending duplicate data, paragraph 0059).
Singh fails to disclose determining a number of times the at least one video data packet has been sent satisfying a sending-times condition, and determining is based on a number of times each of the sent video data packets has been sent.
In an analogous art, Kim teaches sending duplicate data packets as a form of error correction, the process including determining a number of times the at least one video data packet has been sent satisfying a sending-times condition and determining the filling data packet according to a number of times each of the sent video data packets has been sent (repeatedly transmit a sent packet, paragraph 0060, wherein packets are selected based on how often they should be sent relative to how often they have already been sent, paragraphs 0071 and 0074-0076), providing the benefit of opportunistically reducing the effects of packet loss (paragraphs 0014-0015).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Singh to include determining a number of times the at least one video data packet has been sent satisfying a sending-times condition, and determining is based on a number of times each of the sent video data packets has been sent, as suggested by Kim, for the benefit of opportunistically reducing the effects of packet loss.

Regarding claims 2, 8, and 17 Singh and Kim disclose the method, apparatus, and computer device of claims 1, 7, and 13 wherein selecting the at least one video data packet, the number of times the at least one video data packet has been sent satisfying the sending-times condition, and the total data volume of the at least one video data packet satisfying the expected data-volume condition, from the sent video data packets based on the number of times each of the sent video data packets has been sent, and determining the filling data packet according to the selected video data packet comprise:
selecting at least one video data packet, a number of times the at least one video data packet has been sent satisfying the sending-times condition and the total data volume of the at least one video data packet satisfying the expected data-volume condition, from sent video data packets corresponding to a current video frame and a previous video frame based on the number of times each of the sent video data packets has been sent, and determining the filling data packet according to the selected video data packet (selected packets are retransmissions of current or previous video frame content, Kim paragraph 0012).

Regarding claims 3, 9, and 18, Singh and Kim disclose the method, apparatus, and computer device according to claims 2, 8, and 17 wherein selecting the at least one video data packet, the number of times the at least one video data packet has been sent satisfying the sending-times condition and the total data volume of the at least one video data packet satisfying the expected data-volume condition, from the sent video data packets corresponding to the current video frame and the previous video frame based on the number of times each of the sent video data packets has been sent, and determining the filling data packet according to the selected video data packet comprise:
determining whether a video data packet which has been sent less than a first threshold number of times exists in sent video data packets corresponding to the current video frame (option for retransmission includes packets corresponding to a current video frame, Singh paragraph 0059, where the threshold for transmission times is determined according to the suggestions of Kim paragraph 0060);
selecting a video data packet which has been sent less than the first threshold number of times in response to determining that the video data packet which has been sent less than the first threshold number of times exists in the sent video data packets corresponding to the current video frame; selecting a video data packet which has been sent less than a second threshold number of times from sent video data packets corresponding to the previous video frame in response to determining that the video data packet which has been sent less than the first threshold number of times does not exist in the sent video data packets corresponding to the current video frame (multiple packets can be flagged for retransmission, Kim paragraph 0071 and Singh paragraphs 0060-0061);
determining whether the total data volume of at least one selected video data packet satisfies the expected data-volume condition (size of CTB, Singh paragraph 0051); and
determining the filling data packet according to the selected video data packet in response to the total data volume of the at least one selected video data packet satisfying the expected data-volume condition; and returning to execute the step of determining whether the video data packet which has been sent less than the first threshold number of times exists in the sent video data packets corresponding to the current video frame in response to the total data volume of the at least one selected video data packet not satisfying the expected data-volume condition (content is selected to fill a gap of specific size, Singh paragraph 0051).

Regarding claims 5, 11, and 20, Singh and Kim disclose the method, apparatus, and computer device of claims 3, 9, and 18 wherein determining the filling data packet according to the selected video data packet in response to the total data volume of the at least one selected video data packet satisfying the expected data-volume condition comprises:
determining the total data volume of the at least one selected video data packet and a sum of data volume of the selected video data packet except a video data packet currently selected (Singh paragraph 0051):
in response to the total data volume being equal to the expected data volume, determining the selected video data packet as the filling data packet (Singh paragraph 0059);
wherein returning to execute the step of determining whether the video data packet which has been sent less than the first threshold number of time exists in the sent video data packets corresponding to the current video frame in response to the total data volume of the at least one selected video data packet no satisfying the expected data-volume condition comprises:
in response to the total data volume being less than the expected data volume, returning to execute the step of determining whether the video data packet which has been sent less than the first threshold number of times exists in the sent video data packets corresponding to the current video frame (multiple packets can be flagged for retransmission, Kim paragraph 0071 and Singh paragraphs 0060-0061).
Singh and Kim fail to explicitly disclose in response to the total data volume being greater than an expected data volume, determining an absolute value of a difference value between the total data volume and the expected data volume, determining an absolute value of a difference value between the sum and the expected data volume, and determining a video data packet corresponding to a minimum absolute value as the filling data packet.
Singh does not explicitly disclose how data packets are specifically selected to fill unused bandwidth, only that the bandwidth is utilized with “suitable” data, paragraph0051. The examiner takes official notice that using absolute value differences to find best fit solutions during padding operations was notoriously well known in the art at the time of effective filing. Applying said known solution of using absolute value differences to find best fit solutions during padding operations into the invention of Singh would have been obvious to a person of ordinary skill in the art at the time of effective filing.

Regarding claims 6 and 12, Singh and Kim disclose the method and apparatus of claims 3 and 9, wherein first and second video packets have been sent a minimum number of times (once, as part of the standard broadcasting of content prior to any rebroadcasting, Singh fig. 5).

Allowable Subject Matter 
Claims 4, 10, 15, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims are directed towards dynamically adjusting the threshold value associated with how many times a packet may be sent on a basis of relative packet availability, where the prior art teaches adjusting said threshold value according to measured packet loss rates or network conditions (Kim paragraph 0071).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421